IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES SCHNELLER,                        : No. 98 MM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PROTHONOTARY, SUPREME COURT             :
OF PENNSYLVANIA,                        :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application to Proceed In Forma Pauperis are DENIED.